Citation Nr: 1144337	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for right (major) shoulder strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2009 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).
 
The Veteran testified at an April 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  




1.   Left and Right Knee Disabilities

In an April 2009 letter, the Veteran's private physician indicated that the Veteran had reported experiencing bilateral knee pain while he was on active duty.  The Veteran asserted that prolonged marches with full packs, running on cement, and other physical activities had put a tremendous strain on his knees in service.  The private physician indicated that the Veteran's current bilateral knee pain was the result of physical activities required of the Veteran while in the United States Marine Corps.  However, she did not identify a specific knee disability, and pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran did testify at an April 2011 travel Board hearing that he had been diagnosed with arthritis in his knees based on his reported symptomatology, but he acknowledged that such a diagnosis had not been based on any x-rays of his knees.  

The Veteran has not been afforded a VA examination to address his claimed bilateral knee disability.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to confirm whether the Veteran has a current left and/or right knee disability; and, if so, to determine whether such a disability either began during or was otherwise caused by the Veteran's military service.

2.  A Right Shoulder Disability 

The Veteran was afforded a VA examination to address his claimed right shoulder disability in December 2008.  The Veteran was diagnosed with right shoulder strain at that time.  The VA examiner opined that it was less likely than not that the Veteran's intermittent shoulder strain was related to his right shoulder injury in service.  However, a January 2010 MRI of the right shoulder revealed a tear of the rotator cuff, supraspinatus, and possibly a partial biceps and partial labral defect.  In light of the more recent MRI findings, the Board finds that a supplemental medical opinion is necessary to determine if any current right shoulder disability is etiologically related to an in-service right shoulder injury.  

3.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran was afforded a VA audiological examination in December 2008.  Audiological findings did not reveal a current hearing loss disability in accordance with 38 C.F.R. § 3.385.  During an April 2011 travel Board hearing, the Veteran reported noticing a decrease in his hearing since his last VA examination.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that a remand for an additional VA examination is necessary to determine if the Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2010 to the present.

2.  Obtain the requisite permission from the Veteran, and then seek to obtain any treatment records from Dr. Cheloha.

3.  Then, schedule the Veteran for an VA examination of his knees.  The claims folder should be made available to the examiner for review.  A complete rationale should be provided for any opinion rendered.
The examiner should diagnose any current knee disability (right or left), including arthritis if present.  If a knee disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current knee disability either began during or was otherwise caused by the Veteran's military service. 

In doing so, the examiner should specifically address the April 2009 letter from Dr. Cheloha, as well as the Veteran's contention that he has arthritis in his knees as a result of his military service.

2.  Return the Veteran's claims file to the examiner who conducted the VA examination in December 2008, or if she is not available to another examiner.  If the examiner concludes that an examination is necessary to answer the Board's question, one should be scheduled.  A complete rationale should be provided for any opinion expressed.
 
The examiner should review the entire claims folder to include service treatment records and VA medical records, including the January 2010 MRI of the right shoulder. 

The VA examiner should identify all current right shoulder disability(s) and should render an opinion as to whether it is at least as likely as not (50 percent or greater) that any current right shoulder disability(s) either began during or was otherwise caused by the Veteran's military service, to include his reported in-service injury to the right shoulder.  

3.  Schedule the Veteran for a new VA audiological examination to determine if the Veteran has a current hearing loss disability etiologically related to service.  The claims folder should be made available to the examiner for review.  A complete rationale should be provided for any opinion expressed.

The VA examiner should determine whether the Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
If a hearing loss disability is shown per 3.385, the examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's hearing loss either began during or was otherwise caused by the Veteran's military service. 

4.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


